      Case 4:19-cv-02328 Document 32 Filed on 01/13/20 in TXSD Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION
MARK FLORA                                §
                                          §
 VS.                                      §     C.A. NO. 4:19-CV-2328
                                          §
TRANSOCEAN DRILLING                       §
(USA), INC., ET AL.                       §

                     LLOG EXPLORATION OFFSHORE, L.L.C.’S
                            INITIAL DISCLOSURES

         Pursuant to Rule 26 of the Federal Rules of Civil Procedure, Defendant

LLOG Exploration Offshore, L.L.C. (“LLOG”) serves the following initial

disclosures. LLOG expressly reserves the right to supplement its initial disclosures

pursuant to Rule 26(e). In making these disclosures, LLOG does not waive any

objections or claims of privilege or protection otherwise applicable to these

disclosures.

         1.    Identity of individuals likely to have discoverable information

               a.    Mark Flora

                     c/o John Sheppard
                     Morrow & Sheppard LLP
                     3701 Kirby Drive, Suite 1000
                     Houston, Texas 77098
                     Tel.: (713) 489-1206

                     Mr. Flora is the plaintiff in this case and has discoverable
                     information regarding his claims and the defendants’ defenses.




{HD106936.1}                                                               1|Page
      Case 4:19-cv-02328 Document 32 Filed on 01/13/20 in TXSD Page 2 of 7




               b.   Grand Isle Shipyard, LLC
                    GIS, LLC (Grand Isle Shipyards, LLC)

                    c/o Michael D. Williams
                    Brown Sims, P.C.
                    1177 West Loop South
                    Tenth Floor
                    Houston, Texas 77027
                    Tel.: (713) 629-1580

                    Corporate representatives of Grand Isle Shipyards may have
                    discoverable information regarding the parties’ claims and
                    defenses.

               c.   Adam Simoneaux, HSE Specialist and Trainer, Grand Isle
                    Shipyard, LLC

                    c/o Michael D. Williams
                    Brown Sims, P.C.
                    1177 West Loop South
                    Tenth Floor
                    Houston, Texas 77027
                    Tel.: (713) 629-1580

                    Mr. Simoneaux is an employee of Grand Isle Shipyards and may
                    have discoverable information regarding the parties’ claims and
                    defenses.

               d.   Eric Callais, Corporate HSE Director, Grand Isle Shipyard,
                    LLC

                    c/o Michael D. Williams
                    Brown Sims, P.C.
                    1177 West Loop South
                    Tenth Floor
                    Houston, Texas 77027
                    Tel.: (713) 629-1580




{HD106936.1}                                                              2|Page
      Case 4:19-cv-02328 Document 32 Filed on 01/13/20 in TXSD Page 3 of 7




                    Mr. Callais is an employee of Grand Isle Shipyards and may have
                    discoverable information regarding the parties’ claims and
                    defenses.

               e.   Seadrill Gulf Operations Neptune LLC

                    c/o Robert L. Klawetter
                    Eastham Watson Dale & Forney LLP
                    The Niels Esperson Building
                    808 Travis Street, Suite 1300
                    Houston, Texas 77002
                    Tel.: (713) 291-1240

                    Corporate representatives of Seadrill Gulf Operations Neptune
                    LLC may have discoverable information regarding the parties’
                    claims and defenses.

               f.   Gulf Logistics Operating, LLC

                    c/o Alan J. Meche
                    Allen & Gooch
                    P.O. Box 81129
                    Lafayette, Louisiana 70598
                    Tel.: (337) 291-1240

                    Corporate representatives of Gulf Logistics Operating, LLC may
                    have discoverable information regarding the parties’ claims and
                    defenses.

               g.   Gulf Logistics, LLC

                    c/o Alan J. Meche
                    Allen & Gooch
                    P.O. Box 81129
                    Lafayette, Louisiana 70598
                    Tel.: (337) 291-1240

                    Corporate representatives of Gulf Logistics, LLC may have
                    discoverable information regarding the parties’ claims and
                    defenses.

{HD106936.1}                                                              3|Page
      Case 4:19-cv-02328 Document 32 Filed on 01/13/20 in TXSD Page 4 of 7




               h.   LLOG Exploration Offshore, L.L.C.

                    c/o Michael G. Lemoine
                    Jones Walker LLP
                    P.O. Box 3408
                    Lafayette, Louisiana 70502
                    Tel.: (337) 593-7607

                    Corporate representatives of LLOG Exploration Offshore,
                    L.L.C. may have discoverable information regarding the parties’
                    claims and defenses.

               i.   Former and current representatives of Transocean Drilling
                    (USA) Inc.

                    Contact information unknown

                    Corporate representatives of Transocean Drilling (USA) Inc.
                    may have discoverable information regarding the parties’ claims
                    and defenses.

               j.   Former and current representatives of Gulf Logistics
                    Services, LLC

                    Contact information unknown

                    Corporate representatives of Gulf Logistics Services, LLC may
                    have discoverable information regarding the parties’ claims and
                    defenses.

               k.   C&G Boats, Inc.

                    1216 South Bayou Drive
                    Golden Meadow, Louisiana 70357

                    Corporate representatives of C&G Boats, Inc. may have
                    discoverable information regarding the parties’ claims and
                    defenses.




{HD106936.1}                                                              4|Page
      Case 4:19-cv-02328 Document 32 Filed on 01/13/20 in TXSD Page 5 of 7




               l.   Plaintiff’s medical providers, including

                    1.    Dr. Sun Nguyen, North Loop Minor Emergency Care, 615
                          North Loop East 100, Houston, Texas 77022, Tel.: (832)
                          380-2580.

                    2.    Michael Roberts, DC, Southeast Injury Clinic, 8866 Gulf
                          Freeway, Suite 122, Houston, Texas, 77017, Tel.: 832-
                          834-5096.

                    3.    Dr. Nicholas Iwasko, MRI Centers of Texas – Houston,
                          1414 South Loop West, Suite 120, Houston, Texas 77054,
                          Tel.: (866) 931-3811.

                    4.    Dr. Andrew Lee, Spine & Orthopedic Surgical Institute,
                          2656 South Loop West, Suite 595, Houston, Texas 77054,
                          Tel.: (346) 980-8700.

                    5.    Dr. Gregory P. Harvey, Patient First Orthopedics, 4802 E.
                          Sam Houston Parkway South, Suite 110, Pasadena, Texas
                          77505, Tel.: (281) 487-1111.

               m.   Expert Witnesses – to be determined with the Court’s
                    Scheduling Order.

               n.   Persons identified in discovery responses and disclosures by
                    any party

                    LLOG incorporates by reference any witness identified by any
                    party in any discovery responses or disclosure responses
                    (including in any documents voluntarily produced by any party).

        2.     Relevant documents

               LLOG is in the process of searching for relevant documents and/or
               other items, and will produce any responsive documents as they are
               located.




{HD106936.1}                                                              5|Page
      Case 4:19-cv-02328 Document 32 Filed on 01/13/20 in TXSD Page 6 of 7




        3.     Computation of damages

               LLOG has not asserted a claim for damages at this time.

        4.     Insurance agreements

               LLOG is unware of any applicable insurance agreements at this time.
Dated: January 13, 2020



                                            Respectfully submitted,
                                            JONES WALKER LLP

                                            MICHAEL G. LEMOINE,
                                            Attorney in Charge (pro hac vice)
                                            600 Jefferson Street, Suite 1600
                                            Lafayette, LA 70501
                                            Telephone: (337) 593-7607
                                            Facsimile: (337) 593-7601
                                            Email:mlemoine@joneswalker.com
                                            and
                                            /s/ Daniel J. Baldwin
                                            Daniel J. Baldwin, Of Counsel
                                            State Bar No.: 24078184
                                            S.D. Texas No. 1902695
                                            811 Main, Suite 2900
                                            Houston, Texas 77002
                                            Telephone: (713) 437-1805
                                            Facsimile: (713) 437-1810
                                            Email: dbaldwin@joneswalker.com
                                            ATTORNEYS FOR DEFENDANT
                                            LLOG EXPLORATION OFFSHORE,
                                            L.L.C.




{HD106936.1}                                                               6|Page
      Case 4:19-cv-02328 Document 32 Filed on 01/13/20 in TXSD Page 7 of 7




                             CERTIFICATE OF SERVICE
      I certify that I that I forwarded a true and correct copy of the foregoing to all
counsel of record on this the 13th day of January 2020.
          Via Electronic Mail                    Via Electronic Mail
          John D. Sheppard                       Michael D. Williams
          Nicholas A. Morrow                     John G. H. Davis
          Daniel E. Sheppard                     Brown Sims
          Morrow & Sheppard LLP                  1177 West Loop South, Tenth Floor
          3701 Kirby Dr., Ste. 1000              Houston, Texas 77027
          Houston, Texas 77098                   mwilliams@brownsims.com
                                                 jdavis@bronwsims.com

          Via Electronic Mail
          Alan J. Meche
          Randy Theunissen
          Allen & Gooch
          P.O. Box 81129
          Lafayette, Louisiana 70598
          AlanMeche@AllenGooch.com
          RandyTheunissen@AllenGooch.com



                                        /s/ Daniel J. Baldwin_________
                                        Daniel J. Baldwin




{HD106936.1}                                                                  7|Page
